Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of FIGS. 3-5 in the reply filed on February 16, 2021 is acknowledged.
Claims 5-6 and 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on February 16, 2021.
a.	Claim 5 claims “the wrenching arm comprises a first section extending generally transverse to the axis, and a second section extending generally perpendicular from the first section, the tooling connection optionally being disposed on the second section.”   However, the embodiment/species that has the wrenching arm 132 comprising a first section 218 extending generally transverse to the axis X, and a second section 220 extending generally perpendicular from the first section 218, the tooling connection 222 optionally being disposed on the second section 220 is the species of FIGS. 16-17 as described in Pub. No. 20200088070 (hereinafter “Pub.’070”) of this application at ¶¶ 90-95.  The species of FIGS. 16-17 is not elected.  Thus, claim 5 is withdrawn as being drawn to the non-elected species.
b.	Claim 6 claims “the wrenching arm is formed from a unitary piece of sheet metal.”  
However, the embodiment/species that has the wrenching arm 132 formed from a unitary piece of sheet metal 216 is the species of FIGS. 16-17 as described in Pub.’070 ¶¶ 92 and 95.   Thus, claim 6 is also withdrawn as being drawn to the non-elected species.

Abstract
1.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
2.	The abstract of the disclosure is objected to because of the implied phrase “The present disclosure.”  Correction is required.  See MPEP § 608.01(b).
Drawings
1.	The drawings are objected to because of the reasons, inter alia, listed below:
a.  	The drawings do not comply with 37 CFR 1.84.  For compliant drawings, please see Guide for Preparation of Patent Drawings attached.   For example, 37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  (Bold and emphases added)
 
However, every line, number, and letter in FIGS. 1-17 is not durable, clean, black, sufficiently dense, dark, uniformly thick and well-defined; and
b.	FIGS. 1-2 should be designated by a legend such as --Prior Art-- because only that
which is old is illustrated.  See Pub.’070 at ¶¶ 21-22 and 38-48; and MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the rotary valve element in claim 1 (Pub.’070 ¶ 7); the valve housing in claim 14; and the blocking element in claim 15 (Pub.’070 ¶ 20) must be shown or the features canceled from the claims.  No new matter should be entered.
	As noted, FIGS. 1-2 show the prior art butterfly valve 2 (Pub.’070 ¶¶ 38-48), meanwhile, FIGS. 3-5 only show a part of a butterfly valve 100 (Pub.’070 ¶ 49) claimed in line 1 of claim 1.  FIGS. 3-5 (and/or FIGS. 6-17) do not show the rotary valve element which is coupled to the valve shaft 106 as claimed in line 2 of claim 1.  In addition, FIG. 1 shows the prior art valve housing 4
as described in Pub.’070 ¶¶ 38-40.  The elected species of FIGS. 3-5 that show the claimed
invention do not show the valve housing in claim 14 and the blocking element in claim 15. 
						Specification
1.	The disclosure is objected to because of the informalities, inter alia, listed below:
a.	The Brief Description of Drawings should describe the section line upon which the sectional view such as FIG. 11 is taken.   See MPEP § 608.01(f) and 37 CFR 1.84(h)(3); and/or
b.	Each part of the claimed invention such as the rotary valve element in claim 1; the valve housing in claim 14; and the blocking element in claim 15 should have been designated by a reference character.  See MPEP §§ 608.01(o) and (g). 	
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 14-15 are objected to because of the following informalities such as typographical or grammatical error(s).  For example, the recitation “a valve housing the shaft extending axially through the valve housing the valve housing comprising a socket formed therein” in lines 2-3 of the claim 14 should have been changed to, e.g., “a valve housing, the shaft extending axially through the valve housing, the valve housing comprising a socket formed therein.”  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (hereinafter
“BRI”) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling” in claim 1, and/or “a tooling connection” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding
structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) 	amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform
the claimed function); or
(b) 	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure 
to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 3 recites the broad recitation “the tooling connection,” and the claim also recites “optionally comprising a protrusion of material or a cutaway” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (i) merely exemplary of the remainder of the claim, and therefore not required, or (ii) a required feature of the claims.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 7, and claim 3, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Combs (US 20080060706).	
Claim 1
Combs teaches a rotary valve comprising:
a valve shaft (48, FIG. 4, ¶ 42) coupled to a rotary valve element (30, ¶ 41), the valve shaft (48) defining an axis (30a) and being rotatable thereabout;
a rotary position sensor (18, FIG. 6, ¶ 45);
a coupling (70, FIG. 6, ¶ 46) rotationally coupling the valve shaft (48) and the sensor (18);
a wrenching arm (50, FIGS. 6-7, ¶ 44) rotationally coupled to the valve shaft (48), the wrenching arm (50) extending radially outwardly of the axis (30a, FIGS. 4, 7) for attachment of a wrenching tool (comprising a worm gear 52 and an unnumbered wheel shown in FIGS. 6-7) thereto, wherein the coupling (70) is axially between the rotary position sensor (18) and the wrenching arm (50).
Claim 1 is anticipated by Combs because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Combs.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then, it meets the claim.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Claim 2
The wrenching arm (50) is directly coupled to the valve shaft (48) as seen in, e.g., FIG. 4.
	Claim 3
The wrenching arm (50) comprises a tooling connection (formed by the gear teeth of the gear sector 50, see Appendix hereinafter “Ap.”) disposed thereon, the tooling connection optionally comprising a protrusion of material or a cutaway (formed by two adjacent gear teeth of the gear sector 50, see Ap.).
	Claim 4
The wrenching arm (50) extends radially from the axis (30a, FIG. 7).
	Claim 7
	The wrenching arm (50) is keyed to the valve shaft (48) (by a noncircular opening 50a and a bolt 54, FIGS. 7, 9; ¶¶ 43-47).
Indication of Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
a.	Ross (US 20100229964) teaches a valve shaft (160), a position sensor (2310, FIG. 23, ¶ 110), a coupling (190, 210, etc., FIG. 24A) rotationally coupling the shaft (160) and sensor (2310), and a wrenching arm or the like (150, FIGS. 23-24); 
b.	Arnold (US 20170102086) teaches a valve shaft (24, FIG. 7), a position sensor (FIG. 8, ¶ 162), a coupling (18, 19, etc.; FIGS. 7-9) rotationally coupling the shaft (24) and sensor,  and a wrenching arm (20, FIG. 7, ¶ 161);
c.	Nelson et al. (US 20170082467) ) teaches a valve shaft (22, FIG. 1), a position sensor (78, FIG. 1, ¶ 48), a coupling (64, FIG. 1) rotationally coupling the shaft (22) and sensor (78),  and a wrenching arm (126, FIG. 3, ¶ 52); 
d.	Burt et al. (US 20140158919) teaches a valve shaft (452, FIG. 8, ¶ 43), a position sensor (166, FIG. 10, ¶ 67), and a wrenching arm (100); and
e.	Trieste (US 20190301639) teaches a valve shaft (not shown, FIG. 2), a position sensor (64, FIG. 3), a coupling (54, 50, etc., FIG. 3) rotationally coupling the shaft and sensor,  and a wrenching arm (52, ¶ 21).	 
Communication	
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The  examiner 
can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656